United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 23, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-41255
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

DANIEL MICHAEL KELLEY,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:91-CR-47-1
                      USDC No. 1:91-CR-48-1
                       --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Daniel Michael Kelley, federal prisoner # 03456-078, appeals

from the denial of his 18 U.S.C. § 3582(c)(2) motion for a

reduction in his sentence under the Armed Career Criminal Act

(ACCA), 18 U.S.C. § 924(e)(1), and its corresponding Sentencing

Guidelines provision, U.S.S.G. § 4B1.4.

     Kelley argues that U.S.S.G. App. C, amend. 599 should be

applied to reduce his ACCA sentence.   However, that provision is

inapplicable to § 4B1.4, see United States v. Sanders, 372 F.3d

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-41255
                                  -2-

1183, 1186 (10th Cir. 2004), and the denial of Kelley’s 18 U.S.C.

§ 3582(c)(2) motion was not an abuse of discretion.     See United

States v. Shaw, 30 F.3d 26, 28-29 (5th Cir. 1994).

     Kelley contends for the first time in a letter pursuant to

FED. R. APP. P. 28(j), submitted after the Government filed its

brief, that U.S.S.G. App. C, amend. 674, which became effective

November 1, 2004, should apply to his case and result in

reduction of his sentence.    We need not consider Kelley’s

argument, as it was raised for the first time in a Rule 28(j)

letter.   See United States v. Sanchez-Villalobos, 412 F.3d 572,

577 (5th Cir. 2005), cert. denied,          S. Ct.   (Jan. 17, 2006)

(No. 05-484).   Kelley has filed a “motion to compel performance

pursuant to 28 U.S.C. § 1361.”    Kelley’s motion is denied.

     AFFIRMED; MOTION TO COMPEL DENIED.